Citation Nr: 0014243	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for a lung disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from February 
23, 1943 to August, 14, 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.                 

The Board notes that in the appellant's November 1998 
substantive appeal, the appellant requested a hearing at the 
RO before a member of the Board.  However, the Board observes 
that in February 1999, the appellant submitted a 
correspondence indicating that no longer wanted a Travel 
Board hearing, but that instead, he desired a hearing at the 
RO before a local hearing officer.  The Board notes that in 
June 1999, a hearing was conducted at the RO before a local 
hearing officer.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of malaria, or the residuals thereof.  

2.  There is no competent medical evidence of a nexus between 
any current lung disability and the appellant's period of 
service.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for malaria 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant's claim for service connection for a lung 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records are sparse and 
essentially consist of an Affidavit for Philippine Army 
Personnel, dated in June 1947.  The Affidavit is negative for 
any complaints or findings of a lung disability.  According 
to the Affidavit, from August 15, 1944, the day after the 
appellant's separation from the military, to December 31, 
1944, the appellant was sick from "malignant malaria" and 
was forced to go home for further treatment.  

Private medical records from the Silliman University Medical 
Center show that the appellant was hospitalized for four days 
in February 1998 after complaining of dyspnea.  During his 
hospitalization, he had a chest x-ray taken which was 
interpreted as showing the following: (1) mild hyperaeration 
of both lungs, and (2) atherosclerosis of the thoracic aorta.  
Upon the appellant's discharge, he was diagnosed with chronic 
obstructive pulmonary disease (COPD), with chronic bronchitis 
and emphysema.  

A private medical record from the Silliman University Medical 
Center shows that in April 1999, the appellant had a chest x-
ray taken.  At that time, the x-ray was interpreted as 
"negative."   

A private medical statement from R.A., M.D., dated in April 
1999, shows that at that time, Dr. A. stated that the 
appellant was hospitalized in April 1999 for three days due 
to an acute exacerbation of chronic bronchitis and emphysema.  
Dr. A. indicated that the appellant also had gouty arthritis.  

In June 1999, a hearing was conducted at the RO.  At that 
time, the appellant stated, in essence, that his claimed 
malaria and lung disability were related to his period of 
service.  (T.1).  


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims for 
service connection for malaria and a lung disability are 
well-grounded; that is, a claim which is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Chelte 
v. Brown, 10 Vet. App. 268, 270 (1997) (citing Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990)).  If the claim is not 
well grounded, the appeal must fail and there is no further 
duty to assist in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for chronic disabilities, 
including malaria, if manifested to a degree of 10 percent 
disabling within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

To summarize, the appellant contends, in essence, that during 
service, he suffered from malaria and a lung disability.  The 
appellant maintains that following service, he continued to 
suffer from malaria and a lung disability.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
claimed malaria and lung disability are related to service is 
not competent evidence.  

In regards to the appellant's claim of entitlement to service 
connection for malaria, the Board notes that there is no 
competent medical evidence showing a current medical 
diagnosis of malaria, or the residuals thereof, nor has it 
been reported that such evidence exists so as to give rise to 
a duty under 38 U.S.C.A. § 5103(a).  The Board notes that 
according to the June 1947 Affidavit for Philippine Army 
Personnel, from August 15, 1944, the day after the 
appellant's separation from the military, to December 31, 
1944, the appellant was sick from "malignant malaria" and 
was forced to go home for further treatment.  However, the 
Board observes that the remaining evidence of record is 
negative for any complaints or findings of malaria, or the 
residuals thereof.  Thus, in light of the above, although the 
appellant was treated for malaria within one year from his 
separation from the military, there still is no competent 
medical evidence of a current diagnosis of malaria or the 
residuals thereof.  Therefore, because the appellant has not 
presented competent medical evidence of the current existence 
of malaria, this claim must be denied as not well grounded.  
In the absence of proof of a present disability, there can be 
no valid claim.  Caluza, 7 Vet. App. at 498; Brammer v. 
Derwinski, 2 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); see also Gilpin v. West, 155 F.3d 1353, 
1355-6 (Fed. Cir. 1998) (In order to satisfy the requirement 
of a current disability, there must be competent evidence 
that the disability is symptomatic at the time of application 
for service connection.)  Here, the question as to whether 
the appellant currently has malaria necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing a current diagnosis of malaria, or the residuals 
thereof, this claim must be denied as not well grounded.  

In regards to the appellant's claim of entitlement to service 
connection for a lung disability, the Board notes that the 
appellant's June 1947 Affidavit for Philippine Army Personnel 
is negative for any complaints or findings of a lung 
disability.  The first medical evidence of any lung 
disability is in February 1998, approximately 53 years after 
the appellant's separation from the military.  The private 
medical records from the Silliman University Medical Center 
show that in February 1998, the appellant was diagnosed with 
COPD, with chronic bronchitis and emphysema.  The records 
further reflect that a chest x-ray was interpreted as showing 
mild hyperaeration of both lungs.  In addition, in a private 
medical statement from Dr. R.A., dated in April 1999, Dr. A. 
indicated that the appellant was hospitalized in April 1999 
for three days due to an acute exacerbation of chronic 
bronchitis and emphysema.  

While the above evidence shows that the appellant currently 
has a lung disability, there is no competent medical evidence 
which shows that the appellant's lung disability is related 
to service.  As previously stated, there must be medical 
evidence showing a nexus between an in-service injury or 
disease and the current disability for a well grounded claim.  
Therefore, in light of the above, as there is no competent 
medical evidence which shows that the appellant's current 
lung disability is related to service, the appellant's claim 
for service connection for a lung disability must be denied.  


ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for a lung disability is 
denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

